EXHIBIT 99.1 Lee-Var, Inc. dba Palmer of Texas FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT AUDITORS FOR THE YEARS ENDED SEPTEMBER 30, 2 Lee-Var, Inc. dba Palmer of Texas CONTENTS Page Report of Independent Auditors 1 Financial Statements Balance Sheets 2 Statements of Income 3 Statements of Cash Flows 4 Statements of Shareholders’ Equity 5 Notes to Financial Statements 6 INDEPENDENT AUDITOR’S REPORT To the Board of Directors and Shareholders of Lee-Var, Inc. dba Palmer of Texas: We have audited the accompanying balance sheets of Lee-Var, Inc. dba Palmer of Texas (the Company) as of September 30, 2011 and 2010, and the related statements of income, shareholders’ equity, and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the 2011 and 2010 financial statements referred to above present fairly, in all material respects, the financial position of Lee-Var, Inc. dba Palmer of Texas as of September 30, 2011 and 2010, and the results of its operations and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Weaver and Tidwell, L.L.P. WEAVER AND TIDWELL, L.L.P. Houston, Texas November 5, 2012 1 Lee-Var, Inc. dba Palmer of Texas Balance Sheets September 30, 2011 and 2010 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $138,130 in 2011 and $131,000 in 2010 Inventory Current deferred tax asset Prepaid expenses Total current assets Property, plant and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ $ Current portion of long-term debt Accrued liabilities Federal income tax payable Accrued sales and use tax payable Customer deposits Other liabilities Total current liabilities Long-term liabilities Long-term deferred tax liability Long-term debt, less current portion Total liabilities Shareholders' equity Preferred Stock, Series A, $1 par value: 500,000 shares authorized; 0 shares issued and outstanding in 2011 and 2010 - - Preferred Stock, Series B, $1 par value: 500,000 shares authorized; 0 shares issued and outstanding in 2011 and 2010 - - Common stock, $1 par value: 500,000 shares authorized; 150,000 shares issued and outstanding in 2011 and 2010 Capital surplus Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 2 Lee-Var, Inc. dba Palmer of Texas Statements of Income Years Ended September 30, 2011 and 2010 Net sales $ $ Cost of sales Gross profit Selling, general and administrative expense Operating income Other income (expense) Other income (expense) ) Interest income Interest expense ) ) Total other expense ) ) Income before income taxes Provision for income taxes Net income $ $ 3 Lee-Var, Inc. dba Palmer of Texas Statements of Cash Flows Years Ended September 30, 2011 and 2010 Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation Provision for bad debts Gainon sale of property, plant and equipment ) ) Deferred income taxes Net change in: Accounts receivable ) ) Inventory ) ) Prepaid expenses ) Accounts payable Accrued liabilities Federal income taxes payable Customer deposits Other liabilities Accrued sales and use tax payable Cash provided by operating activities Cash florws from investing activities Purchases of property, plant and equipment ) ) Proceeds from sale of equipment Cash used in investing activities ) ) Cash flows from financing activities Proceeds from long-term debt Payments to reduce long-term debt ) ) Cash provided by financing activities Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ The accompanying notes are an integral part of these financial statements. 4 Lee-Var, Inc. dba Palmer of Texas Statements of Shareholders' Equity Years Ended September 30, 2011 and 2010 Preferred Preferred Total Stock Stock Common Capital Retained Shareholders' Series A Series B Stock Surplus Earnings Equity Balance at September 30, 2009 $
